Case 2:20-cv-10341-JVS-JPR Document 59 Filed 09/21/21 Page 1 of 2 Page ID #:720



  1
  2
  3
  4
  5
  6
  7
  8                        UNITED STATES DISTRICT COURT
  9                       CENTRAL DISTRICT OF CALIFORNIA
 10
 11   DESTINI KANAN and HALEY                  Case No. 2:20-cv-10341-JVS-JPR
      BURGESS, individually and on behalf
 12   of all others similarly situated,        ORDER GRANTING
                                               STIPULATION ALLOWING
 13                  Plaintiff,                PLAINTIFFS LEAVE TO FILE
                                               SECOND AMENDED
 14         v.                                 COMPLAINT AND SETTING
                                               DEFENDANT’S DEADLINE TO
 15   THINX INC.,                              RESPOND
 16                  Defendant.                Judge: Hon. James V. Selna
                                               Courtroom: 10C
 17
 18                                            Complaint filed: November 12, 2020
                                               FAC filed: March 16, 2021
 19                                            Trial date: February 7, 2023
 20
 21
 22
 23
 24
 25
 26
 27
 28


                                     [PROPOSED] ORDER
Case 2:20-cv-10341-JVS-JPR Document 59 Filed 09/21/21 Page 2 of 2 Page ID #:721



  1         The Court, having considered the parties’ Stipulation Allowing Plaintiffs
  2   Leave to File Second Amended Complaint and Setting Defendant’s Deadline to
  3   Respond, and good cause appearing therefore:
  4         IT IS HEREBY ORDERED that
  5         1. Plaintiffs are granted to leave to file the Second Amended Complaint
  6   attached as Exhibit A to the parties’ stipulation within three (3) court days of this
  7   Order; and
  8         2. Defendant shall respond to the Second Amended Complaint thirty (30)
  9   days after Plaintiffs file the Second Amended Complaint.
 10   IT IS SO ORDERED.
 11
 12
      Dated: September 21, 2021               ___________________________
 13
                                              Hon. James V. Selna
 14                                           United States District Court Judge
 15
 16
 17
 18
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28

                                                 1
                                         [PROPOSED] ORDER
